
	

113 HR 646 IH: Bankruptcy Nondiscrimination Enhancement Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 646
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code to provide
		  additional protections for debtors from discrimination by private employers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bankruptcy Nondiscrimination
			 Enhancement Act of 2013.
		2.AmendmentsSection 525(b) of title 11 of the United
			 States Code is amended—
			(1)by inserting
			 deny employment to, after may, and
			(2)by striking
			 solely.
			3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
